t c memo united_states tax_court richard a cole m d inc petitioner v commissioner of internal revenue respondent docket no filed date richard a cole for petitioner louise r forbes for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax and additions to tax as follows additions to tax sec sec sec fy1 deficiency b a b b dollar_figure dollar_figure big_number big_number dollar_figure big_number -- petitioner's fiscal_year ended on date and its fiscal_year ended on date sec_6653 for fiscal_year fifty percent of the interest due on dollar_figure the issues for decision are whether respondent's evidence ie certain of petitioner's business records is inadmissible because of petitioner's contention that it was obtained from an illegal search and seizure we hold that the evidence is admissible whether petitioner had unreported income from its medical practice of dollar_figure for fiscal_year and dollar_figure for fiscal_year we hold that it did whether petitioner had unreported interest_income of dollar_figure for fiscal_year and dollar_figure for fiscal_year we hold that it did whether petitioner may carry forward a net_operating_loss of dollar_figure for fiscal_year we hold that it may not whether petitioner is liable for fraud under sec_6653 for fiscal years and we hold that it is whether petitioner is liable for additions to tax for substantial_understatement_of_income_tax under sec_6661 for fiscal years and we hold that it is section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioner incorporation of richard a cole m d inc richard a cole dr cole received his undergraduate degree from tufts university and his medical degree from johns hopkins medical school during the years in issue dr cole was a practicing physician who specialized in endocrinology richard a cole m d inc petitioner is a pennsylvania corporation incorporated by dr cole on date dr cole was petitioner's president and sole shareholder in fiscal years and petitioner was in the business of providing medical services during fiscal years and petitioner's bank accounts during the tax years at issue petitioner maintained accounts at marine bank northwest mutual_savings_bank and mellon bank petitioner received interest_income of dollar_figure in fiscal_year and dollar_figure in fiscal_year on its marine savings bank savings account the stipulated facts were deemed established for purposes of this case see par i-e below petitioner's business receipts kathryn hale ms hale was petitioner's office manager for the years at issue ms hale began working for dr cole and petitioner in at that time she was the only employee she answered phones made appointments took dictation pulled charts and filed ms hale stopped working for dr cole and petitioner in date during those years dr cole hired additional employees such as donna king-deck ms king-deck and trish henderson ms henderson and ms hale became the office manager petitioner received cash and checks daily in fiscal years and from patients who received medical services from dr cole petitioner's business receipts were recorded each day on day sheets for the years at issue and totaled for each day month and year ms hale was responsible during the years at issue for billing handling patients' insurance collecting payments and maintaining the day sheets ms hale usually made the entries on the day sheets occasionally dr cole ms king- deck or ms henderson made entries on the day sheets the day sheets included the patient's name the service provided the fee for that service and whether the patient paid_by cash or check receipts were totaled daily and carried forward the day sheet for the last day of the month showed the monthly total of business receipts dr cole had access to the day sheets and could review them at any time ms hale assembled petitioner's daily receipts and gave them to dr cole to deposit each day dr cole or his wife deposited the receipts ms hale made the deposits when dr cole was on vacation petitioner's receipts for june july and date were deposited in its accounts at northwest mutual_savings_bank or mellon bank petitioner's receipts from date to date were deposited in its account at marine bank petitioner's receipts totaled dollar_figure in fiscal_year and dollar_figure in fiscal_year around date dr cole asked ms hale for the yearly total and a monthly breakdown of petitioner's gross_receipts for fiscal_year she told him that petitioner's gross_receipts for fiscal_year were dollar_figure b petitioner's tax returns carl lindblad mr lindblad prepared petitioner's tax returns since it was incorporated including its and returns mr lindblad never saw petitioner's corporate books_and_records mr lindblad prepared petitioner's tax_return on the basis of a phone conversation with dr cole and a handwritten summary of petitioner's gross_receipts and interest and a list of its expenses that dr cole sent him dr cole's summary showed that petitioner had gross_receipts of dollar_figure and interest of dollar_figure he later told mr lindblad that petitioner's gross_receipts were dollar_figure mr lindblad prepared petitioner's return and sent it to dr cole to sign and file petitioner reported on its return that it had gross_receipts of dollar_figure interest of dollar_figure and a net_operating_loss of dollar_figure in date dr cole sent mr lindblad a summary of petitioner's gross_receipts and deductions for fiscal_year dr cole's summary showed that petitioner had gross_receipts of dollar_figure on the basis of that information mr lindblad prepared petitioner's tax_return and sent it to dr cole to sign and file petitioner reported on its return that it had gross_receipts of dollar_figure zero interest and a net_operating_loss carryforward of dollar_figure dr cole reviewed signed and filed petitioner's and corporate_income_tax returns forms after he received them from mr lindblad mr lindblad prepared the returns on the cash_basis method_of_accounting c petitioner's indictment and plea agreement in date petitioner and dr cole were indicted by a grand jury on counts including distributing methamphetamine a controlled substance committing mail fraud by causing false and fraudulent claims to be processed by patients' insurance_companies and third-party payers and violating sec_7201 income_tax evasion and filing false tax returns petitioner and dr cole were indicted under sec_7201 for attempting to evade and defeat income_tax due and owing by the corporation for fiscal years and by signing and filing false u s corporate_income_tax returns for fiscal years and and under sec_7206 for filing false u s corporate_income_tax returns for fiscal years and the indictment alleged that petitioner knowingly failed to report gross_receipts from its medical practice dr cole was represented by attorney f lee bailey mr bailey on date dr cole signed a plea agreement in which he and petitioner pled guilty to counts in the indictment including distributing a controlled substance mail fraud and willfully attempting to evade and defeat the income_tax due and owing by petitioner for fiscal_year under sec_7201 bailey also signed the plea agreement the plea agreement stated that the criminal_investigation_division cid could release to the irs examination_division the special_agent's_report and accompanying exhibits including petitioner's bank records and day sheets by signing the plea agreement dr cole agreed that the irs examination_division could use the information contained in the special_agent's_report and accompanying exhibits to determine any civil tax deficiencies on date the u s district_court for the western district of pennsylvania entered judgment against dr cole and petitioner pursuant to dr cole's guilty plea dr cole was sentenced and ordered to make restitution the u s court_of_appeals for the third circuit affirmed petitioner's and dr cole's convictions without published opinion united_states v cole 8_f3d_813 3d cir dr cole contends that on date he filed a motion to vacate his criminal conviction under u s c section the u s district_court for the western district of pennsylvania dismissed the motion dr cole further contends that on date he filed an appeal that he claims was not docketed until date the court_of_appeals for the third circuit dismissed the appeal as untimely on date he appealed the dismissal but the appeal was not docketed in date dr cole filed a motion to reopen the appeal the court_of_appeals for the third circuit denied his motion on date dr cole filed a petition for extraordinary writ of habeas corpus the u s supreme court denied his petition on date on date he filed a petition for rehearing d notice_of_deficiency respondent sent a notice_of_deficiency dated date to petitioner for fiscal years and respondent determined that petitioner had unreported receipts of dollar_figure for fiscal_year and dollar_figure for fiscal_year had unreported interest_income of dollar_figure for fiscal_year and dollar_figure for fiscal_year and was not entitled to carry forward a net_operating_loss of dollar_figure to fiscal_year and that petitioner was liable for additions to tax for fraud and substantial_understatement for fiscal years and e the stipulation of facts on date respondent pursuant to rule f moved to compel stipulation and attached a proposed stipulation of facts and related exhibits on date petitioner's response was filed in it petitioner alleged that respondent's proposed stipulation was based on records that were obtained from an illegal search and seizure from its office and objected to these records' being used in this case on date we overruled petitioner's objection and ordered petitioner to supplement its response and respond substantively to the order to show cause petitioner did not do so on date we ordered that the facts and evidence stated in respondent's proposed stipulation of facts be deemed established for purposes of this case dr cole testified for petitioner ii opinion a procedural issues petitioner argues that its plea of guilty in the prior criminal case was not voluntary because its counsel coerced the guilty plea we disagree petitioner offered no evidence or explanation to support its claim that its counsel coerced the guilty plea petitioner points out that respondent used the day sheets to determine the deficiencies in issue and contends that the government got those records from an illegal search and seizure in its office petitioner contends that its counsel in the criminal case failed to raise the illegal search and seizure issue petitioner contends that the day sheets should be excluded from evidence here we disagree petitioner agreed as part of the plea in his criminal case to allow the cid to release to the irs examination_division the special_agent's_report and petitioner's bank records and day sheets petitioner waived its right to object to the use of these records by signing the plea agreement b unreported receipts respondent determined that petitioner had unreported receipts of dollar_figure for fiscal_year and dollar_figure for fiscal_year petitioner's receipts totaled dollar_figure in fiscal_year and dollar_figure in fiscal_year yet it reported that it had gross_receipts of only dollar_figure for and dollar_figure for dr cole said at trial that there may have been errors in petitioner's books petitioner contends that the day sheets are unreliable because ms hale prepared them and alleges that ms hale made fraudulent entries to petitioner's records we disagree ms hale testified credibly that she prepared petitioner's day sheets daily and totaled the receipts daily monthly and yearly petitioner offered no evidence that the day sheets ms hale prepared are unreliable or that she made fraudulent entries to petitioner's books we find that the day sheets were reliable at trial dr cole sought to attack ms hale's credibility because she applied for unemployment benefits for which the state of massachusetts ruled she was not eligible we disagree there was nothing about that episode that makes her testimony here less credible dr cole sought to attack the reliability of the day sheets because petitioner's office manager discovered in date undeposited checks of dollar_figure in a file cabinet used by ms hale that dr cole alleges ms hale should have deposited ms hale testified credibly that she had no knowledge of the checks petitioner offered no evidence concerning the dates of the undeposited checks and when they were received we disagree with petitioner's contention that the day sheets are unreliable respondent's determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 petitioner has not proven that it did not have unreported income from its medical practice of dollar_figure in fiscal_year and dollar_figure in fiscal_year we sustain respondent's determination c unreported interest_income petitioner received interest_income of dollar_figure in fiscal_year and dollar_figure in fiscal_year petitioner reported that it received interest_income of dollar_figure for fiscal_year and zero interest_income for fiscal_year petitioner does not deny that it received the interest_income at issue we conclude that petitioner had unreported interest_income of dollar_figure for fiscal_year and dollar_figure for fiscal_year d net_operating_loss sec_172 allows a taxpayer to deduct net operating losses petitioner reported that it had a net_operating_loss of dollar_figure for fiscal_year and a net_operating_loss carryforward of dollar_figure for fiscal_year respondent determined that petitioner did not have a net_operating_loss for fiscal_year and that petitioner had no carryforward to fiscal_year because respondent's adjustments to petitioner's gross_receipts eliminated the claimed net_operating_loss because of our holdings that petitioner had unreported gross_receipts and unreported interest_income for petitioner did not have a net_operating_loss and thus we sustain respondent's determination on this issue e fraud respondent determined that petitioner is liable for additions to tax for fraud for fiscal years and respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b the existence of fraud is a question of fact to be decided by consideration of the entire record 94_tc_654 67_tc_181 affd without published opinion 578_f2d_1383 8th cir petitioner is collaterally estopped to deny fraud for fiscal_year petitioner pled guilty to income_tax evasion under sec_7201 for fiscal_year a guilty plea is an admission of all the elements of the criminal charge 394_us_459 petitioner's conviction as a result of a guilty plea of criminal_tax_evasion under sec_7201 for fiscal_year collaterally estops it from denying that some part of the deficiency in its income_tax for fiscal_year was due to fraud for purposes of sec_6653 because the elements of criminal_tax_evasion under sec_7201 are virtually identical to the elements of civil tax_fraud under sec_6653 465_f2d_299 7th cir affg tcmemo_1970_274 56_tc_213 43_tc_50 affd 360_f2d_358 4th cir fraud for fiscal_year petitioner's fraudulent intent may be established by the acts of its sole shareholder dr cole who completely dominated its activity see 96_tc_858 corporate fraud found from fraudulent intent of corporate officers affd 959_f2d_16 2d cir 21_tc_191 affd 216_f2d_693 1st cir moore v commissioner tcmemo_1977_275 affd 619_f2d_619 6th cir cf 384_f2d_229 and ndollar_figure 3d cir fraud of a sole shareholder may be attributed to the corporation however a corporation was not subject_to fraud penalties where an innocent stockholder owned one-half of the corporation revg 46_tc_622 courts have developed several objective indicators or badges_of_fraud 91_tc_874 the badges_of_fraud present in this case are dr cole's a giving of false information to petitioner's tax_return_preparer b failure to use books_and_records and c large understatements of income a giving false information to petitioner's tax_return_preparer dr cole concealed petitioner's total gross_receipts from mr lindblad by giving him inaccurate summaries and no supporting documents such as the day sheets and bank statements dr cole asked ms hale in date for petitioner's gross_receipts for fiscal_year she told him they were dollar_figure yet he told mr lindblad in date that petitioner's gross_receipts were only dollar_figure the fact that dr cole gave false information to the corporate return preparer is a badge of fraud 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 67_tc_143 b failure to use books_or_records dr cole had access to petitioner's day sheets and bank statements the fact that dr cole did not use these records in preparing petitioner's returns is a badge of fraud spill v commissioner tcmemo_1989_213 fraud is even more apparent where taxpayer kept records but disregarded them in preparing tax_return c large understatements of income dr cole caused petitioner to not report its income accurately for the years in issue petitioner knowingly failed to report a significant amount of income for fiscal years and this is a badge of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 conclusion--fraud petitioner knowingly understated its income by dollar_figure for fiscal_year and dollar_figure for fiscal_year we conclude that petitioner is liable for the additions to tax for fraud for fiscal years and f substantial_understatement the next issue for decision is whether petitioner is liable for the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for fiscal years and sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it sec_6661 similarly the amount of the understatement is reduced for any item adequately disclosed either on the taxpayer's return or in a statement attached to the return sec_6661 petitioner bears the burden of proving that the addition_to_tax under sec_6661 does not apply rule a 92_tc_501 petitioner has offered no evidence or argument that it is not liable for the addition_to_tax under sec_6661 we conclude that petitioner is liable for the sec_6661 addition_to_tax for fiscal years and decision will be entered for respondent
